DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 19 May 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election without traverse of group I, claims 1-15 and new claims 21-25, and cancellation of non-elected claims 16-20, in the reply filed on 19 May 2021 are acknowledged.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

4.	Claim 12 is objected to because of the following informality:
In claim 12, line 4, change “a oxide” to --an oxide-- to correct grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claims 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the limitation "the source/drain region" in line 2.
There is insufficient antecedent basis for this limitation in claim 22.
	Claim 23 is rejected under 35 U.S.C. 112(b) because it depends on claim 22.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.	Claims 1, 5-10, 15, 21, 24-25 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Frougier et al. (US 2018/0331232 A1).
	Referring to Figs. 1-9 and paragraphs [0011] to [0027], Frougier et al. disclose a method for forming a semiconductor device that includes forming a vertical structure (fin – 26) over a substrate (14) as shown in Fig. 2, forming a gate structure (20) over a portion of the vertical structure (26) as shown in Fig. 2, exposing sidewalls (vertical surfaces – 13) of the portion of the vertical structure (26) as shown in Fig. 3 and as described in paragraph [0014], forming a plurality of spacers (conformal dielectric layer – 28 combined with dielectric spacers – 34) over the sidewalls (13) of the portion of the vertical structure (26) as shown in Figs. 4-6, and forming a void (cavities – 27) in each of the plurality of spacers (28) as shown in Figs. 7-8.
	These are all of the limitations as set forth in claim 1 of the claimed invention.
	Regarding claim 5, exposing the sidewalls (13) of the portion of the vertical structure (26) includes masking the portion of the vertical structure (26) using the gate structure (20), and etching an other portion (corresponding to sacrificial semiconductor layers – 12) of the vertical structure (26) as shown in Figs. 2-3 and as described in paragraphs [0013] to [0014].

	Regarding claim 7, Frougier et al. further disclose replacing the gate structure (20) with an other gate structure (functional gate structure – 44) as shown in Fig. 9 and as described in paragraphs [0024] to [0026].
	Regarding claim 8, Frougier et al. disclose a method for forming a semiconductor device that includes forming a vertical structure (26) with alternating first and second nanosheet layers (semiconductor layers – 10 and sacrificial semiconductor layers – 12) in a portion of the vertical structure (26) and over a substrate (14) as shown in Figs. 1-2 and as described in paragraphs [0011] to [0013], forming a gate structure (20) over the portion of the vertical structure (26) as shown in Fig. 1, forming a recess structure (27) in each of the second nanosheet layers (12) in the portion of the vertical structure (26) as shown in Fig. 3, forming a spacer material stack (28, 34) in the recess structure (27) as shown in Figs. 4-6, and forming a void (27) in the spacer material stack (26) as shown in Figs. 7-8.
	Regarding claim 9, forming the recess structure (27) includes etching an other portion of the vertical structure (26) to expose sidewalls (11, 13) of the portion of the vertical structure (26) as shown in Figs. 1-2 and as described in paragraph [0013], and etching a portion of the second nanosheet layers (12) from the portion of the vertical structure (26) as shown in Fig. 3 and as described in paragraph [0014].
	Regarding claim 10, forming the spacer material stack (28, 34) includes depositing a dielectric layer (28) over the recess structure (27) to form an other recess 
	Regarding claim 15, Frougier et al. further disclose masking the void (27) with the spacer material stack (28) as shown in Fig. 7 and as described in paragraph [0019], and epitaxially growing an epitaxial region (40) over sidewalls (11) of the portion of the vertical structure (26) as shown in Fig. 8 and as described in paragraphs [0021] to [0023].
	Regarding claim 21, Frougier et al. disclose a method that includes forming a stack of nanosheets (10, 12) on a substrate (14) as shown in Fig. 1, patterning the stack of nanosheets (10, 12) to form a vertical structure (26) as shown in Fig. 2, forming, around the vertical structure (26), a sacrificial gate (20) having a sidewall spacer (24) as shown in Fig. 1, recessing portions of the sidewall spacer (24) to expose corresponding portions of the nanosheets (12) as shown in Fig. 3, and forming an inner spacer (27, 28) on the exposed portions of the nanosheets (12) as shown in Fig. 4, wherein forming the inner spacer (27, 28) includes forming a dielectric layer (28) in contact with the vertical structure (26), and forming a void structure (27) adjacent to the dielectric layer (28) as shown in Figs. 4, 7.
	Regarding claim 24, the void structure (27) has length, width, and height dimensions in the range of about 1 nm to about 8 nm as indicated in paragraph [0016].
	Regarding claim 25, the void structure (27) includes forming the inner spacer (27, 28) having an overall dielectric constant of less than about 3.5 as indicated in paragraph [0023] (i.e. near unity is a dielectric constant of about one).

Allowable Subject Matter

9.	Claims 2-4, 11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.

10.	Claims 12, 22-23 would be allowable if rewritten to overcome the objection and the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-4, 11-13, 22 contain further limitations that when taken in combination with their respective base claims are not taught nor suggested by the prior art of record.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach methods of forming gate all around transistors that utilize inner spacers that feature voids.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws